Exhibit 10.1


AMENDMENT NO. 4 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), dated as
of September 26, 2019, is made between Varex Imaging Corporation (the
“Borrower”), certain of the Borrower’s subsidiaries listed on the signature
pages hereof under the heading “GUARANTORS” (each a “Guarantor”, and,
collectively, the “Guarantors”), the Lenders listed on the signature pages
hereof under the heading “LENDERS”, and Bank of America, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and
WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
SECTION 1
Definitions; Interpretation.

(a)Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.2 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein.
SECTION 2Amendments to the Credit Agreement. Effective as of the Fourth
Amendment Effective Date (as defined below), the Credit Agreement is amended as
follows:
(a)The following new definition is added to Section 1.1 of the Credit Agreement
in alphabetical order:
“Dutch Construction Loan” means the loan from ING Bank to Varex Imaging
Nederland B.V. and Varex Imaging Nederland Group B.V., which will be secured by
the real property located at Fabriekstraat 41, 7005 AP Doetenchim, Netherlands.
(b)The definition of “Consolidated EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:


    



--------------------------------------------------------------------------------





(i) income and franchise taxes,
(ii) Consolidated Interest Expense,
(iii) (x) amortization, (y) depreciation (including, without limitation,
accelerated depreciation due to impairment of fixed assets) and (z) other
non‑cash charges, including non-cash restructuring charges (including, without
limitation, impairment of intangibles and inventory write-downs) (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future),
(iv) non-cash stock-based compensation expenses,
(v) non-cash severance expenses relating to any restructuring of assets acquired
in connection with the PerkinElmer Acquisition at locations in Santa Clara,
California, Salt Lake City, Utah and the United Kingdom until paid,
(vi) cash expenses related to (1) net rent and retention in connection with the
closure of digital detector manufacturing operations in Santa Clara, California
and (2) legal and professional fees related to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and patent litigation (provided that the
aggregate amount of all such amounts added back pursuant to this clause (b)(vi)
shall not exceed $6,000,000),
(vii) with respect to any Permitted Acquisition, reasonable out of pocket costs,
fees, charges or expenses incurred by the Borrower or any of its Subsidiaries
prior to the closing date, or within 90 days thereafter, of the applicable
Permitted Acquisition and one-time restructuring charges with respect to such
Permitted Acquisition (provided that the aggregate amount of all costs, fees,
charges and expenses added back pursuant to this clause (b)(vii) shall not
exceed 10% of Consolidated EBITDA for such period),
(viii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements, and
(ix) any extraordinary, unusual, and non-recurring non-cash losses (excluding
restructuring charges recorded in clause (v) above and disregarding for this
purpose FASB ASU 2015-1) (provided that the aggregate amount of all losses added
back pursuant to this clause (b)(ix) shall not exceed $7,500,000 for such
period) and less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) non-cash gains or non-cash items increasing Consolidated
Net Income, (iii) unrealized net gains in the fair market value of any
arrangements under Hedge Agreements and (iv) any extraordinary gains.
(c)Article VII is hereby amended by adding the following new Section 7.26
immediately after Section 7.25 thereof:
SECTION 7.26 QFC; Covered Entity. No Credit Party is a Covered Entity (as
defined in Section 12.24).


2



--------------------------------------------------------------------------------





(d)Section 9.1 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (l) thereof, (ii) replacing the text “.” with
the text “; and” in clause (m)(viii) and (iii) adding the following new clause
(n) immediately after clause (m) thereof:
(n)    the Dutch Construction Loan in an aggregate principal amount not to
exceed EUR 8,000,000.
(e)Article XII is hereby amended by adding the following new Section 12.24
immediately after Section 12.23.
SECTION 12.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 
(b)    As used in this Section 12.24, the following terms have the following
meanings:
                        “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party.


3



--------------------------------------------------------------------------------





                        “Covered Entity” means any of the following:  (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 382.2(b).
                “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
                “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
The Exhibits attached to the Credit Agreement are hereby amended by replacing
Exhibit F attached to the Credit Agreement with Exhibit F attached hereto.
SECTION 3Conditions of Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent (the “Fourth
Amendment Effective Date”):
(a)Executed Counterparts. The Borrower, the Guarantors, the Administrative Agent
and the Required Lenders shall have indicated their consent to this Amendment by
the execution and delivery of the signature pages hereto to the Administrative
Agent.
(b)Representations and Warranties. Both immediately before and after giving
effect to this Amendment:
(i)the representations and warranties contained in Section 4 hereof shall be
true and correct; and
(ii)no Default or Event of Default shall have occurred and be continuing.
(c)Fees, Costs and Expenses. The Administrative Agent shall have received all
reasonable and documented out-of-pocket expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) that are
due and payable in connection with this Amendment.
SECTION 4Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that the following
statements are true and correct:
(a)Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of
this Amendment and the performance of this Amendment and the Credit Agreement as
amended hereby. This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and this Amendment and the Credit
Agreement as amended hereby each constitutes the legal, valid and binding
obligation of each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.


4



--------------------------------------------------------------------------------





(b)The representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty remains true and correct in all material respects as
of such earlier date, except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty is true and correct in all respects as of
such earlier date).
(c)The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended hereby, by each Credit Party does
not and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law relating to
any Credit Party or any Subsidiary thereof, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party or any Subsidiary thereof,
(iii) conflict with, result in a breach of or constitute a default under any
Material Contract to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (v) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution and
delivery of this Amendment, and the performance, validity or enforceability of
this Amendment and the Credit Agreement as amended hereby.
(d)No Default or Event of Default has occurred and is continuing.
SECTION 5Acknowledgement, Agreement and Consent.
(a)Each Credit Party confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Credit Party under the Loan Documents
to which such Credit Party is a party shall not be impaired and the Loan
Documents to which such Credit Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.
(b)Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
(c)Each Guarantor hereby acknowledges and agrees that the Secured Obligations
guaranteed under the Guaranty Agreement will include all Secured Obligations, as
amended by this Amendment.
(d)Each Credit Party hereby acknowledges and agrees that (i) to the extent any
Loan Document purports to grant, assign or pledge to the Administrative Agent or
any other Person a


5



--------------------------------------------------------------------------------





security interest or Lien on any Collateral as security for the Secured
Obligations, such grant, assignment or pledge is hereby ratified and confirmed
in all respects and (ii) the Secured Obligations secured under the Security
Documents will include all Secured Obligations, as amended by this Amendment.
SECTION 6Miscellaneous.
(a)Credit Agreement Otherwise Not Affected, Etc. Except as expressly amended
pursuant hereto, each Loan Document shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects. The Administrative
Agent’s and the Lenders’ execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect any Secured
Party’s ability to enforce) any Default. On and after the Fourth Amendment
Effective Date, each reference in any Loan Document to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.
(b)No Reliance. Each Credit Party hereby acknowledges and confirms to each
Secured Party that the Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(c)Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.
(d)Complete Agreement; Amendments. This Amendment, together with the other Loan
Documents, contains the entire and exclusive agreement of the parties hereto and
thereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior commitments, drafts, communications, discussions
and understandings, oral or written, with respect thereto. This Amendment may
not be modified, amended or otherwise altered except in accordance with the
terms of Section 12.2 of the Credit Agreement.
(e)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
(f)Loan Documents. This Amendment shall constitute a Loan Document.
[Signature pages follow]


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.


 
 
THE BORROWER
 
 
 
 
 
 
VAREX IMAGING CORPORATION
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
VP, Finance-Treasury & Bus Dev



 
 
THE GUARANTORS
 
 
 
 
 
 
VAREX IMAGING WEST HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
Treasurer
 
 
 
 
 
 
VAREX IMAGING WEST, LLC
 
 
 
 
 
 
By:
/s/ Matthew Lowell
 
 
Name:
Matthew Lowell
 
 
Title:
Treasurer



7



--------------------------------------------------------------------------------







 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
By:
/s/ Kevin L. Ahart
 
 
Name:
Kevin L. Ahart
 
 
Title:
Vice President





8



--------------------------------------------------------------------------------





 
 
THE LENDERS
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
By:
/s/ Sebastian Lurie
 
 
Name:
Sebastian Lurie
 
 
Title:
SVP
 
 
 
 
 
 
DNB CAPITAL LLC, as Lender
 
 
 
 
 
 
By:
/s/ Kristie Li
 
 
Name:
Kristie Li
 
 
Title:
Senior Vice President
 
 
 
 
 
 
By:
/s/ Philip F. Kurpiewski
 
 
Name:
Philip F. Kurpiewski
 
 
Title:
Senior Vice President
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
 
 
By:
/s/ Ling Li
 
 
Name:
Ling Li
 
 
Title:
Executive Director
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
By:
/s/ Darin Mullis
 
 
Name:
Darrin Mullis
 
 
Title:
Managing Director



9



--------------------------------------------------------------------------------







 
 
SUMITOMO MITSUI BANKING CORPORATION
 as Lender
 
 
 
 
 
 
By:
/s/ Michael Maguire
 
 
Name:
Michael Maguire
 
 
Title:
Executive Director
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION as
 Lender
 
 
 
 
 
 
By:
/s/ Dawn M. Kondrat
 
 
Name:
Dawn M. Kondrat
 
 
Title:
Vice President
 
 
 
 
 
 
FIFTH THIRD BANK, as Lender
 
 
 
 
 
 
By:
/s/ Ellie Robertson
 
 
Name:
Ellie Robertson
 
 
Title:
Officer
 
 
 
 
 
 
Citibank N.A., as Lender
 
 
 
 
 
 
By:
/s/ Michael Chen
 
 
Name:
Michael Chen
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
ZIONS BANCORPORATION, N.A. dba
Zions First National Bank., as Lender
 
 
 
 
 
 
By:
/s/ Michael P. Olson
 
 
Name:
Michael P. Olson
 
 
Title:
Vice President







10



--------------------------------------------------------------------------------







EXHIBIT F


FORM OF OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE


Financial Statement Date: [Fiscal Year-End][Fiscal Quarter-End] , 20___
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of May 1, 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”), by and
among Varex Imaging Corporation, a Delaware corporation, as borrower, (the
“Borrower”), the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent for the lenders (the “Administrative Agent”)
(capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement)
The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the [chief financial officer] [treasurer] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Officer’s Compliance Certificate to the Administrative Agent on the behalf of
the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited Consolidated and
consolidating financial statements required by Section 8.1(a) of the Credit
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section all compiled by an independent certified
public accounting firm of recognized national standing reasonably acceptable to
the Administrative Agent.
[Use following paragraph 1 for quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the above quarter-end. Such financial
statements present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated and consolidating basis as
of their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Loan
Documents and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.


11



--------------------------------------------------------------------------------





3.    A review of the activities of the Borrower during such period has been
made under the supervision of the undersigned Responsible Officer with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]


[to the best knowledge of the undersigned, during such period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]
--or--
[to the best knowledge of the undersigned, during such period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default and its nature and
status:]        
4.    The [pro forma] financial covenant and capital expenditure analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Officer’s Compliance Certificate.
5.    [A report containing management’s discussion and analysis of the financial
statements referred to in Section 1 above is attached as Schedule 2 hereto.]
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of             , 20___.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________
















12



--------------------------------------------------------------------------------





Schedule 1
To Officer’s Compliance Certificate
Calculations of Financial Covenant and Capital Expenditure Compliance
Fiscal quarter/Fiscal Year ended [______], 20[__]


I.
Section 9.14: Capital Expenditures1
 
  A.
additions to property, plant and equipment and other capital expenditures that
are set forth in a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the Fiscal Year set forth above prepared in accordance with
GAAP
$
  B.
additions to property, plant and equipment financed through Capital Lease
Obligations during the Fiscal Year set forth above, but excluding expenditures
for the restoration, repair or replacement of any fixed or capital asset which
was destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by the Borrower or its Subsidiaries
$
  C.
Line I.A. plus Line I.B.
$
  D.
Is Line I.C. greater than $30,000,000
Yes: Not in compliance
No: In compliance
II.
Section 9.15(a): Consolidated Total Leverage Ratio
 
  A.
the sum of all Indebtedness of the Borrower and its Subsidiaries outstanding as
of the last day of the fiscal quarter set forth above, in the amount that is
reflected on the balance sheet prepared at such date (other than Indebtedness
relating to issued and undrawn letters of credit and bankers’ acceptances and
Indebtedness described in clause (h) of the definition thereof)
$
  B.
Consolidated EBITDA (determined on a Consolidated basis, without duplication,
for the Borrower and its Subsidiaries in accordance with GAAP for the period of
four (4) consecutive fiscal quarters ending with the fiscal quarter set forth
above)
 
 
(1) net income (or loss) of the Borrower and its Subsidiaries2
 



1 Calculated only at the end of each Fiscal Year for such Fiscal Year
2 In calculating Consolidated Net Income of the Borrower and its Subsidiaries
for any period, there shall be excluded (a) the net income (or loss) of any
Person (other than a Subsidiary which shall be subject to clause (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior


13



--------------------------------------------------------------------------------





 
(2) income and franchise taxes*
$
 
(3) cash interest expense (including, without limitation, cash interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements entered into for the purpose of hedging interest
rates)
$
 
 (4) amortization
$
 
(5) depreciation, including, without limitation, accelerated depreciation due to
impairment of fixed assets
$
 
(6) other non‑cash charges, including non-cash restructuring charges, including,
without limitation, impairment of intangibles and inventory write-downs (except
to the extent that such non-cash charges are reserved for cash charges to be
taken in the future)
$
 
(7) non-cash stock-based compensation
$
 
(8) non-cash severance expenses relating to any restructuring of assets acquired
in connection with the PerkinElmer Acquisition at locations in Santa Clara,
California, Salt Lake City, Utah and the United Kingdom until paid
$
 
(9) cash expenses related to (1) net rent and retention in connection with the
closure of digital detector manufacturing operations in Santa Clara, California
and (2) legal and professional fees related to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and patent litigation
$



to the date it becomes a Subsidiary of the Borrower or any of its Subsidiaries
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or that Person’s assets are acquired by the Borrower or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period
* To the extent deducted in determining Consolidated Net Income for such period
3 The aggregate amount of all such amounts added back pursuant to this clause
(9) shall not exceed $6,000,000 for any period of calculation


14



--------------------------------------------------------------------------------





 
(10) reasonable out of pocket costs, fees, charges or expenses incurred by the
Borrower or any of its Subsidiaries prior to the closing date of any Permitted
Acquisition, or within 90 days thereafter, of such Permitted Acquisition and
one-time restructuring charges with respect to such Permitted Acquisition
$
 
(11) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements
$
 
(12) any extraordinary, unusual, and non-recurring non-cash losses (excluding
restructuring charges recorded in Line II.B.(8) above and disregarding FASB ASU
2015-1)
$
 
(13) Sum of Line II.B.(1) through Line II.B.(12)
$
 
(14) interest income*
$
 
(15) non-cash gains or non-cash items increasing Consolidated Net Income set
forth in Line II.B.(1)*
$
 
(16) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements*
$
 
(17) any extraordinary gains*
$
 
(18) Sum of Line II.B.(14) through Line II.B.(17)
$
 
(19) Line III.B.(13) minus Line II.B.(18)
$
  C.
The ratio of Line II.A. to Line II.B.(19)
_____:_____
 
Is Line II.C. greater than ______6 to 1.00?
Yes: Not in compliance No: In compliance
III.
Section 9.15(b): Consolidated Senior Secured Leverage Ratio
 
  A.
(1) Consolidated Total Indebtedness (Line II.A.)
$
Portion of Consolidated Total Indebtedness (Line II.A.) that is unsecured
$
Portion of Consolidated Total Indebtedness (Line II.A.) that is Subordinated
Indebtedness
$



4 The aggregate amount of all costs, fees, charges and expenses added back
pursuant to this clause (6) shall not exceed 10% of Consolidated EBITDA for any
period of calculation
5 The aggregate amount of all losses added back pursuant to this clause (8)
shall not exceed $7,500,000 for any period of calculation
* To the extent included in determining Consolidated Net Income for such period
6 Insert applicable maximum Consolidated Total Leverage Ratio for such period as
required by Section 9.15(a)


15



--------------------------------------------------------------------------------





 
(4) Line III.A(1) minus Line III.A.(2) minus Line III.A.(3)
$
  B.
Consolidated EBITDA (Line II.B.(19))
$
  C.
The ratio of Line III.A.(4) to Line III.B.
_____:_____
 
Is Line III.C. greater than ______7 to 1.00?
Yes: Not in compliance No: In compliance
IV.
Section 9.15(c): Consolidated Fixed Charge Coverage Ratio
 
  A.
Consolidated EBITDA (Line II.B.(19))
$
  B.
Capital Expenditures (Line I.C.)
$
  C.
federal, state, local and foreign income taxes paid in cash (for the period of
four (4) consecutive fiscal quarters ending with the fiscal quarter set forth
above)
$
  D.
Restricted Payments (for the period of four (4) consecutive fiscal quarters
ending with the fiscal quarter set forth above) (other than the dividend paid to
Varian Medical on or about January 25, 2017 from the proceeds of loans under the
Existing Credit Agreement)
$
  E.
Line IV.A. minus Line IV.B minus Line IV.C. minus Line IV.D.
$
  F.
Consolidated Fixed Charges (for the period of four (4) consecutive fiscal
quarters ending with the fiscal quarter set forth above)
 
 
(1) Consolidated Interest Expense (Line II.B.(3))
$
 
(2) scheduled principal payments with respect to Consolidated Total Indebtedness
set forth in Line II.A.
$
 
(3) Line IV.F.(1) plus Line IV.F.(2)
$
  G.
The ratio of Line IV.E. to Line IV.F.(3)
_____:_____
 
Is Line IV.G. less than 1.25 to 1.00?
Yes: Not in compliance No: In compliance



7 Insert applicable maximum Consolidated Senior Secured Leverage Ratio for such
period as required by Section 9.15(b)




16

